Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Objections to the drawings have been withdrawn in response to applicant’s amendment filed 02/23/2021.
Specification
Objections to the specification have been withdrawn in response to applicant’s amendment filed 02/23/2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “flow sensing element” in claims 1, 2, & 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0024 sets forth “In some instances the flow sensing element 130 is an ultrasound transducer 130 configured to detect Doppler shifts in blood flow. In some instances, the flow sensing element 130 includes a vortex flow sensor as described in "A MEMS-Based Vortex Flow Sensor for Aggressive Media," Nicholas Pedersen, Per E Andersen (2003), Proceedings of IEEE Sensors 2003 (IEEE Cat. No.03CH37498) 1 p. 320-325, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a thermoelectric (thermodilution) flow sensor as described in "A Novel Flexible Thermoelectric Sensor for Intravascular Flow Assessment," Arjen van der Horst, Dennis van der Voort, Benjamin Mimoun, Marcel C M Rutten, Frans N van de Vosse, Ronald Dekker (2013), JSENIEEE Sensors Journal (JSEN) XX (XX) p. 1-1, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a sensor as described in "A Wireless Microsensor for Monitoring Flow and Pressure in a Blood Vessel Utilizing a Dual- Inductor Antenna Stent and Two Pressure Sensors," Kenichi Takahata, Andrew D DeHennis, Kensall D Wise, Yogesh B Gianchandani (2004), MEMSIEEE International Conference on Micro Electro Mechanical Systems (MEMS) p. 216-219, which is hereby incorporated by reference in its entirety.”

Therefore, the term “flow sensing element” has been interpreted to include any or all of the above limitations.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-4, 7, 10-12, & 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (U.S. 2016/0022222) and Yoshikawa (U.S. 2010/0069757).
Regarding claim 1, Folk teaches (Figures 1 & 5) a system comprising:
a flow-sensing intravascular device (sensor 20, Paragraph 0039) that includes:
a flexible elongate member (guide 10, Paragraph 0039) having a proximal portion (Paragraph 0035), a distal portion (Paragraph 0035), and a central longitudinal axis, the flexible elongate member sized and shaped for insertion into a vasculature (Paragraph 0036); and
a flow sensing element fixedly secured to the distal portion of the flexible elongate member (Paragraph 0040); and
a computer (processor, Paragraph 0042) in communication with the flow-sensing intravascular device (Paragraph 0042), the computer configured to:
detect, at the computer and after positioning a coil (coils 40, Paragraph 0051) within an aneurysm of a vessel in the vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element which is positioned within the aneurysm and is in communication with the computer (Paragraph 0052).
	However, Folk fails to disclose using a threshold value when measuring flow.
	Yoshikawa teaches determining, at the computer, that the first fluid flow measurement is at or below an acceptable fluid flow level (Paragraphs 0007 & 0021).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system 
	Regarding claim 2, Folk in view of Yoshikawa teach the system of claim 1, and Folk further teaches the computer is further configured to detect, at the computer and prior to positioning the coil, a second measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element, and wherein the computer is further configured to determine whether fluid flow entering the aneurysm is reduced based on the first and second fluid flow measurements (Paragraph 0052).
	Regarding claim 3, Folk in view of Yoshikawa teach the system of claim 2.
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the computer is further configured to provide a visual indication to a user as to whether the first fluid flow measurement is at or below the acceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 4, Folk in view of Yoshikawa teach the system of claim 2.
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the computer is further configured to provide a visual indication to a user as to whether the first fluid flow measurement is at an unacceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system 
Regarding claim 7, Folk in view of Yoshikawa teach the system of claim 1, and Folk further teaches a wire segment (intravascular device, Paragraph 0051) is configured to pass through a lumen of the flexible elongate member and form a coil (coils 40, Paragraph 0051) in the aneurysm, and wherein the aneurysm is in a wall of the vessel (Figure 5 & Paragraph 0051).
Regarding claim 10, Folk in view of Yoshikawa teach the system of claim 1.
However, Folk fails to disclose the flow sensing element is an ultrasound transducer.
Yoshikawa teaches the flow sensing element is an ultrasound transducer that detects fluid flow entering the aneurysm (Paragraphs 0002 & 0031).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an ultrasound transducer taught by Yoshikawa as the flow sensing element taught by Folk.  This defines the modality of which the element measures flow.
Regarding claim 11, Folk in view of Yoshikawa teach the system of claim 10.
However, Folk fails to disclose the ultrasound transducer is configured to detect Doppler shifts.
Yoshikawa teaches the ultrasound transducer is configured to detect Doppler shifts in fluid flow entering the aneurysm (Paragraph 0051).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a Doppler device taught by Yoshikawa as the flow sensing element taught by Folk.  This would increase the effectiveness of the system, as Doppler devices excel at detecting changes in blood flow.
Regarding claim 12, Folk teaches a method of evaluating an endovascular aneurysm coiling procedure, the method comprising:

detecting, at the computer and after positioning the coil within the aneurysm, a second measurement of fluid flow entering the aneurysm based on additional data obtained by the flow sensing element (Paragraph 0052).
	However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches:
determining, at the computer, that the second fluid flow measurement is at or below an acceptable fluid flow level (Paragraphs 0007 & 0021); and
outputting, to a display in communication with the computer, a first graphical representation of the determining that the second fluid flow measurement is at or below the acceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 17, Folk in view of Yoshikawa teach the method of claim 12.
	However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches:

outputting, to the display, a second graphical representation of the determining that the second fluid flow measurement is above the acceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
	Regarding claim 18, Folk in view of Yoshikawa teach the method of claim 17, and Folk further teaches positioning a further coil within the aneurysm when the second fluid flow measurement is above the acceptable fluid flow level (Paragraph 0051).
Claims 5-6 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Beckers (U.S. 2016/0338613).
Regarding claim 5, Folk in view of Yoshikawa teach the system of claim 2.
However, Folk in view of Yoshikawa fail to disclose using flow measurement data to determine an additional source of blood to the aneurysm.
Beckers teaches the first fluid flow measurement indicates that a secondary source is supplying fluid flow to the aneurysm (Paragraph 0238).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and Yoshikawa to determine if an aneurysm has any secondary inlets or outlets as taught by Beckers.  This would inform the operator of any sources further supplying the aneurysm with blood.

However, Folk fails to disclose that the above method can be applied to a secondary source.
Beckers teaches that a secondary source is supplying fluid flow to the aneurysm (Paragraph 0238).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and Yoshikawa to determine if an aneurysm has any secondary inlets or outlets as taught by Beckers.  Identifying a secondary source would allow the operator to occlude the secondary source in addition to the main source.
	Regarding claim 19, Folk in view of Yoshikawa teach the method of claim 12.
	Folk teaches detecting a second fluid flow measurement, but fails to disclose using a threshold value when measuring flow.
	Yoshikawa teaches indicating that fluid flow entering the aneurysm is at an unacceptable fluid flow level.
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
However, Folk in view of Yoshikawa fail to disclose using flow measurement data to determine an additional source of blood to the aneurysm.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and Yoshikawa to determine if an aneurysm has any secondary inlets or outlets as taught by Beckers.  This would inform the operator of any sources further supplying the aneurysm with blood.
Regarding claim 20, Folk in view of Yoshikawa, in further view of Beckers teach the method of claim 19, and Folk further teaches:
installing a flexible elongate member in the vasculature with a distal end of the flexible elongate member being proximate the source (Paragraph 0051);
forming one or more coils in the source (Paragraph 0051); and
thereby reducing fluid flow entering the aneurysm (Paragraph 0051).
	However, Folk fails to disclose using a threshold value when measuring flow.
	Yoshikawa teaches reducing fluid flow entering the aneurysm at or below the acceptable fluid flow level (Paragraphs 0007 & 0021).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
However, Folk in view of Yoshikawa fail to disclose using flow measurement data to determine an additional source of blood to the aneurysm.
	Beckers teaches identifying the secondary source (Paragraph 0238).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and .
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Takahashi (WO 2017/074411).
Regarding claim 8, Folk in view of Yoshikawa teach the system of claim 7.
However, Folk in view of Yoshikawa fail to disclose the wire segment includes fibrous material fixedly attached along the wire segment.
Takahashi teaches the wire segment includes fibrous material fixedly attached along the wire segment, and wherein the fibrous material enhances blood clotting around the coil (Page 6, Paragraph 3 & Page 7, Paragraph 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included fibrous materials taught by Takahashi to the coils taught by Folk.  This would further prevent blood flow in the aneurysm by combining material intended to occlude with material intended to clot.
Regarding claim 9, Folk in view of Yoshikawa teach the system of claim 7, and Folk further teaches (Figure 5) the wire segment comprises multiple wire segments, and each one of the wire segments forms a coil when the respective wire segment passes through the lumen into the aneurysm (Paragraph 0051).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Trousset (2018/0168732).
Regarding claim 13, Folk in view of Yoshikawa teach the method of claim 12.
However, Folk in view of Yoshikawa fail to disclose navigating the device to the aneurysm.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the navigation feature taught by Trousset to the method taught by Folk and Yoshikawa.  Navigating the vasculature without incident would result in a quicker and more effective.
Regarding claim 14, Folk in view of Yoshikawa, in further view of Trousset teach the method of claim 13, and Folk further teaches (Figure 5) positioning the coil within the aneurysm (Paragraph 0051).
Regarding claim 15, Folk in view of Yoshikawa, in further view of Trousset teach the method of claim 14, and Folk further teaches (Figure 5) the positioning the coil within the aneurysm comprises:
passing a wire segment through the flexible elongate member such that the wire segment exits from a distal end of the flexible elongate member and gathers together in the aneurysm to form the coil in the aneurysm (Paragraph 0051).
	Regarding claim 16, Folk in view of Yoshikawa, in further view of Trousset teach the method of claim 15, and Folk further teaches (Figure 5) the wire segment comprises multiple wire segments and passing each wire segment individually through the flexible elongate member forms a respective coil in the aneurysm (Paragraph 0051).
Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are not persuasive.
Regarding claims 1 & 12, applicant argues that Yoshikawa is directed to a pixel brightness threshold.
Though this is true, the relative brightness is representative of the blood flow velocity, per [0018] & [0030].  By setting a threshold on the brightness, the threshold is set simultaneously on the 
Regarding claims 1, 3-4, and 12, & 17-20, applicant amends the threshold value to be a fluid flow level, and argues that Yoshikawa does not teach such disclosure.
According to [0018], the threshold can be applied to the flow velocity before it is converted into brightness and presented as an image.  Paragraph [0021] also discloses that data can be captured at 300 frames per second, showing that the flow can be measured in real time, and not just applied to a single static image after the data has been converted into a color map.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached at 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793     

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793